UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 12, 2013 CALA ENERGY CORP. (Exact name of registrant as specified in Charter) Nevada 333-148005 20-8009362 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) P.O. Box 172 Bahama, NC 27503 (Address of Principal Executive Offices) (267) 350-6511 (Registrant’s Telephone number) XodtecLED, Inc. (Former name, if changed since last report) Copies to: Asher S. Levitsky PC Ellenoff Grossman & Schole LLP 150 East 42nd Street New York, New York 10017 Phone: (646) 895-7152 Fax: (212) 370-7889 E-mail: alevitsky@egsllp.com Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendment to Articles of Incorporation or Bylaws; Change in Fiscal Year Item 5.07 Submission of Matters to a Vote of Security Holders On September 12, 2013, the shareholders of the Issuer approved an amendment to the Issuer’s articles of incorporation which changed the name of the Issuer to Cala Energy Corp.On September 16, 2013, the Issuer’s articles of incorporation were amended to reflect the change of corporate name. The change of name reflects the Issuer’s proposed business operations.The Issuer has organized a subsidiary under the laws of Indonesia, in which the Issuer has a 95% interest, and, through this subsidiary, the Issuer intends to offer services to gas and oil fields predominantly located in Southeast Asia. These proposed services are expected to include enhanced oil recovery and supplying materials to the oil fields. Before the subsidiary can commence operations or solicit business, it requires various permits and licenses. Although the Issuer expects to obtain the required permits and licenses during the fourth quarter of 2013, the Issuer cannot give any assurance as to when or whether the permits and licenses will be issued or whether it will be able to generate any business.The Issuer's previous efforts to engage in a business were not successful. The amendment to the articles of incorporation was approved by a written consent of the holder of 246,265,531 shares of common stock, representing 73.6% of the 334,757,357 outstanding shares of common stock. Item 9.01 Financial Statements and Exhibits. Exhibits Certificate of amendment to the articles of incorporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 18, 2013 Xodtec LED, Inc. By: /s/ Terry Butler Terry Butler Chief Executive Officer
